NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED

                                               IN THE DISTRICT COURT OF APPEAL
                                               OF FLORIDA
                                               SECOND DISTRICT



ANTHONY MIDDLETON,                 )
                                   )
           Appellant,              )
                                   )
v.                                 )                  Case No. 2D17-2723
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed March 7, 2018.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court for Pasco
County; Susan G. Barthle, Judge.

Anthony Middleton, pro se.



PER CURIAM.


             Affirmed.


LaROSE, C.J., and KELLY and KHOUZAM, JJ., Concur.